 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIEGFRID LUTZ,                                      No. 2:19-CV-0024-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18                    Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   September 25, 2019, the court directed plaintiff to show cause why this action should not be

21   dismissed for failure to file a dispositive motion. A review of the docket reflects plaintiff has

22   filed his motion for summary judgment. Good cause appearing therefor, the order to show cause

23   is discharged.

24                    IT IS SO ORDERED.

25

26   Dated: October 24, 2019
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
